Citation Nr: 0633388	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-07 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as a positive purified protein derivative test.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1980 to 
March 2001.        He was also recalled to active duty in 
April 2003 for a time period up until        April 2006, 
although the exact dates for this additional period of 
service             have not yet been verified.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina, which, in part, denied a claim for service 
connection for a positive purified protein derivative (PPD) 
test during service.  This claim has since been characterized 
as that of service connection for a pulmonary disorder, 
associated with a positive PPD test.      

In April 2004, the Board remanded the veteran's claim to the 
RO (via the     Appeals Management Center (AMC) in 
Washington, D.C.) for further development -- to include a VA 
examination to determine the proper diagnosis and etiology of 
the claimed pulmonary condition.  The AMC completed the 
requested actions, continued the denial of the claim, and 
then returned the case to the Board.   

Unfortunately, however, still further development is required 
before deciding      this appeal, so the case is again being 
remanded to the RO via the AMC.  VA will notify the veteran 
if further action is required on his part concerning 
the claim.











REMAND

As an initial matter, the Veterans Claims Assistance Act 
(VCAA) was signed into law effective November 9, 2000, and 
this law prescribed several essential requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  

Recently, also, during the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.    As previously defined 
by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection" VA 
is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned       if service 
connection is awarded.

Thus far, the veteran has been duly apprised of the 
procedures for obtaining evidence relevant to his claim, 
through the issuance of a May 2005 VCAA notice letter.  This 
correspondence provided explanation of the general 
requirements        in order to substantiate his claim, and 
also set forth a discussion as to the joint obligation 
between VA, and the veteran himself, to obtain additional 
supporting medical evidence.  But he has not yet received 
notice of the disability rating and effective date elements 
of his claim, in accordance with the holding in 
Dingess/Hartman.  So he should be provided a supplemental 
notice letter that includes a discussion of these specific 
elements.
Further development of the medical evidence is also required, 
consisting of an additional VA medical examination for the 
veteran's claimed pulmonary disorder.  

Previously, in its April 2004 remand, the Board initially 
observed that the relevant medical history from service 
included a February 1997 positive PPD test, which represented 
a potential indicator of the onset of tuberculosis.  A chest 
x-ray from that time period also showed pleural scarring.  
Service medical records (SMRs) show continued monitoring in 
September 1997 which indicated a consistent, if not 
diminished PPD reaction, and no subsequent mention of a 
related pulmonary disorder.  However, since the veteran's 
March 2001 separation from active duty  (his initial period 
of active service), there was no detailed clinical portrayal 
of record regarding whether he experienced any residual 
effect of the earlier     positive PPD test.  The Board 
therefore directed that the RO (AMC) schedule the veteran for 
an examination by a pulmonary specialist, to determine if a 
current pulmonary disorder existed, and if present, whether 
that condition was attributable to the symptoms and positive 
PPD test result from during his service.

The veteran subsequently underwent examination in September 
2005, which indicated that on objective evaluation the lungs 
were generally clear to auscultation with good excursion.  
Pulmonary function test (PFT) results had been obtained which 
the examiner, a VA nurse practitioner, explained showed no 
apparent abnormalities.  Recent chest x-rays showed no acute 
infiltrates or pulmonary effusion, although there was mild 
left apical pleural scarring.  The clinical impression of the 
x-ray, provided by an interpreting physician, was that of 
mild left apical pleural thickening, suggestive of old 
granulomatous disease.  The diagnosis rendered was of no 
clinical or diagnostic evidence of active pulmonary disease,   
but with evidence of mild left apical thickening, suggestive 
of old granulomatous disease.  There was no opinion then 
expressed as to the potential cause for the findings observed 
during the chest x-ray procedure.          




When considering the detailed medical diagnosis set forth by 
the above                VA examiner, inclusive of those x-
ray evidence obtained, this information is not determinative 
in evaluating whether there is competent evidence of a 
current pulmonary disorder.  Under VA law, service connection 
may be granted only  where it has been established the 
veteran has a current disability.  See Brammer v. Derwinski, 
3 Vet. App. 223,  225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  See also, Degmetich v. Brown,  
104 F.3d 1328 (1997).  Here, the examination provider 
essentially ruled out the presence of an active pulmonary 
disease -- nonetheless, the finding as to left apical 
thickening (associated with previous granulomatous disease) 
indicates a substantial likelihood of some current disability 
as a continuation of a former disease process.  Of particular 
note, the rating schedule as it pertains to pulmonary 
disorders, includes criteria for the evaluation of the 
residuals of chronic inactive pulmonary tuberculosis, thus 
providing for the consideration of the documented continuing 
effect of a previous granulomatous disease.  See 38 C.F.R. § 
4.97, Diagnostic Code (DC) 6731 (pertaining to pulmonary 
tuberculosis, chronic inactive, for claims initially 
evaluated after August 19, 1968, as here).  So there must be 
definitive evidence     as to whether the veteran has a 
current condition associated with either an active pulmonary 
condition, or even one that has since become inactive.        

Hence, the veteran must be scheduled to undergo another VA 
examination               to clarify whether he indeed 
presently has any pulmonary disorder, and if this is 
confirmed, to determine the etiology of that condition.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).   








Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for service connection for a 
pulmonary disorder (claimed as a 
positive purified protein derivative 
test), send the veteran another VCAA 
letter in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and all other applicable legal 
precedent.                   This 
additional letter, consistent with 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as recently 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Schedule the veteran for a VA medical 
examination by a pulmonary specialist 
concerning   his claimed pulmonary 
disorder.

This examiner should indicate initially 
whether the veteran has any current 
pulmonary disorder, to include the 
potential likelihood that there are any 
residuals of a previous, or inactive 
pulmonary disease process.     
In addition to a chest x-ray, those 
tests and studies deemed necessary by 
the examiner should be performed.  If 
the existence of a pulmonary disorder 
is confirmed, the examiner should then 
offer an opinion as to whether any 
currently diagnosed pulmonary 
disability is at least as likely as not 
(i.e., 50 percent or greater 
probability) related to his military 
service -- based upon the February 1997 
positive PPD test and x-ray showing 
pleural scarring, and other 
symptomatology shown during service.    

To facilitate making these important 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history, to 
include both     a complete copy of 
this remand and the report of     
the prior September 2005 VA 
examination.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the claim on appeal 
in light of the additional evidence 
obtained.  If the claim is not granted 
to his satisfaction, send him and his 
representative a supplemental SOC 
(SSOC) and     give them time to 
respond to it before returning the 
claim to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  




The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

